TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00588-CR



                            Jonathan Alexander Vargas, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 64963, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss his appeal. The motion complies with rule

42.2 and includes a letter signed by appellant stating that he no longer wishes to pursue the appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2.




                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: January 8, 2010